Citation Nr: 0507910	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from May 1970 to January 
1972.  His military records show that he served in the 
Republic of Vietnam with the United States Army and that his 
decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

By a rating decision dated in February 2004, service 
connection was granted for post-traumatic stress disorder.  
Accordingly, this issue is no longer part of the veteran's 
appeal.


FINDING OF FACT

The veteran does not have a diagnosis of hepatitis C or any 
current diagnosis of residuals relating to a history of 
hepatitis in service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  


The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in August 2002 
and February 2003, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  He has also been provided with a VA 
examination that addresses the issue on appeal.  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background and Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2004)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any diagnosis of hepatitis in service will 
permit service connection for residuals of such infection, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical record show that on separation 
examination in December 1971, he was noted to have been 
diagnosed and treated for hepatitis in August 1971.  The 
veteran was discharged from active duty in January 1972.

The report of an April 2001 VA general medical examination 
shows that the veteran reported a history of having been 
diagnosed and treated for acute hepatitis, type unknown, in 
the summer of 1971 during service in the Republic of Vietnam.  
According to the veteran, he was hospitalized until September 
1971.  The diagnosis was status post remote hepatitis, type 
unknown. 

In June 2001, the veteran filed his original claim of 
entitlement to VA compensation for residuals of hepatitis C.  

Pursuant to his claim, VA examined the veteran in October 
2002.  While noting his reported history of treatment for 
hepatitis in Vietnam, the October 2002 examination shows that 
his laboratory work, which included an hepatic function panel 
performed in May 2001, was within normal limits.  The 
examiner's diagnostic opinion, presented in April 2003, was 
that there was no current clinical evidence of hepatitis B or 
C and no clinical evidence of any residual effects relating 
to a prior hepatitis infection demonstrated on examination.  

The Board has considered the evidence of record and concludes 
that service connection for hepatitis C is not warranted.  
Although the veteran's service medical records indicate that 
the veteran was treated for hepatitis during active duty, the 
VA examination conducted in October 2002, found no residuals 
of this episode, and no evidence of hepatitis B or C.  Absent 
any objective evidence of a current disability, there is no 
disorder for which service connection may be assigned.  The 
veteran's appeal is therefore denied.  

Because the evidence in this case is not approximately 
balanced with regard to the merits of this case, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


